DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP48-002756A (Machine translation was provided by applicant on 6/11/2019) in view of Koretomo (US 20130048267), and further in view of Chich (US 20080113612).
Regarding claim 1, JP48-002756 teaches an air conditioning system “for implementing air conditioning in an air-conditioning target space of an indoor area by carrying out heat exchange with air in a common space that is disposed on a periphery of the air-conditioning target space in the indoor area and is not subjected to air conditioning” (This is intended use),
the air conditioning system comprising:
a plurality of air conditioners (6, fig 1-2.  Noted: plural air conditioners are provided in fig 2) each including:
a usage-side heat exchanger (8, fig 1) configured to carry out heat exchange with air in the air-conditioning target space (the entire space below ceiling 4 on the second level of fig 2);
a heat source-side heat exchanger (9, fig 1) configured to carry out heat transfer to and from the usage-side heat exchanger,
the heat source-side heat exchanger being disposed in the common space (space above ceiling 4 on the second level of fig 2) ; and
at least one ventilation fan (14, fig 1-2) whose airflow volume is changeable,
the at least one ventilation fan being disposed near an intake port through which air in an outdoor area is taken in the common space and/or an exhaust port through which air is discharged from the common space toward the outdoor area (blower 14 is at the exhaust port 12).
JP48-002756 fails to teach a heat source-side fan configured to feed air from the common space to the heat source-side heat exchanger and to blow the air into the common space; a controller configured to change the airflow volume of the at least one ventilation fan, based on information on an air temperature of the common space, wherein the controller changes the airflow volume of the at least one ventilation fan in response to the information indicating a change in the air temperature of the common space.
Koretomo teaches a heat source-side fan (2, fig 1).
It would have been obvious at the time of filing to modify JP48-002756 as taught by Koretomo by adding a fan in the heat source-side of the air conditioner in order provide an airflow control mechanism for continuing supplying airflow for the heat source side of the air conditioner in the event that the ventilation fan stops work or the ventilation fan is under maintenance.
As modified, JP48-002756 in view of Koretomo teaches the heat source-side fan configured to feed air from the common space to the heat source-side heat exchanger and to blow the air into the common space (JP48-002756 teaches air flowing from the common space to the heat source-side heat exchanger and back to the common space.  Koretomo teaches a fan inside of a heat source-side heat exchanger.  As modified, the heat source-side heat exchanger of JP48-002756 would have a heat source-side fan to perform the claimed function).
Chich teaches a controller (57, fig 3) configured to change an airflow volume of at least one ventilation fan (blower 41, fig 2-3), based on information on an air temperature (from temperature sensor 59, fig 3) of the common space ([0026] “The controller 57 also receives signals from sensors that may be located within the attic space below the roof deck. In the illustrated embodiment, these sensors include a temperature sensor 59 and a humidity sensor 61 that monitor temperature and humidity conditions within the attic”.  Temperature sensor 59 is located in an attic, which is a common space), wherein the controller changes the airflow volume of the at least one ventilation fan in response to the information indicating a change in the air temperature of the common space ([0027] “The controller 57 is appropriately programmed to monitor the signals of the sensors such as temperature sensor 59 and humidity sensor 61 and to activate and deactivate the electric motor 56 to spin the tangential impellers based upon predetermined conditions. The spinning of the impellers, in turn, actively draws air out of the attic and exhausts it to the atmosphere…activate the impellers when the attic temperature rises above a certain minimum temperature to draw more hot air out of the attic”.  In this paragraph, the controller gets signal from temperature sensor that is located in the attic and activate the fan/blower if attic temperature rises above a certain point.  Since the temperature sensor detects a temperature rise, the sensor inherently provides information indicating a change in the temperature.)
It would have been obvious at the time of filing to modify JP48-002756 in view of Koretomo as taught by Chich by adding a controller for controlling the at least one ventilation fan of JP48-002756 according to the temperature in the attic/common space in order to automatically control the at least one ventilation fan to exhaust hot air when attic temperature gets to a predetermined point to prevent overheat inside the house.  Also in the event that people needs to be in the attic space, such as when people need to clean the attic or moving/storing items in the attic, they won’t feel too hot because ventilation fan automatically exhaust hot air out of the attic.
Regarding claim 2, JP48-002756 in view of Koretomo, Chich teaches at least one common space temperature sensor (Chich temperature sensor 59, fig 3) configured to detect the air temperature of the common space, wherein the controller changes the airflow volume of the at least one ventilation fan in accordance with the temperature detected by the common space temperature sensor (see explanation in claim 1).
Regarding claim 5, JP48-002756 in view of Koretomo, Chich teaches wherein the controller performs feedback control to compare information on an actual temperature of the common space with information on a target temperature of the common space and to change the airflow volume of the at least one ventilation fan (Chich [0027] “The controller 57 is appropriately programmed to monitor the signals of the sensors such as temperature sensor 59 and humidity sensor 61 and to activate and deactivate the electric motor 56 to spin the tangential impellers based upon predetermined conditions. The spinning of the impellers, in turn, actively draws air out of the attic and exhausts it to the atmosphere…activate the impellers when the attic temperature rises above a certain minimum temperature to draw more hot air out of the attic”.  An actual temperature is signal obtained by controller from temperature sensor 59.  A target temperature  is the minimum temperature.)  “such that the actual temperature of the common space becomes equal to the target temperature of the common space” (This is intended function.  The controller of Chich is capable of meeting this functional limitation).
Regarding claim 6, JP48-002756 in view of Koretomo, Chich teaches the controller is configured to acquire information on a prospective air temperature of the common space, and the controller performs feedforward control to correct the change in airflow volume of the at least one ventilation fan, based on the information on the prospective air temperature of the common space (Chich [0027] “The controller 57 is appropriately programmed to monitor the signals of the sensors such as temperature sensor 59 and humidity sensor 61 and to activate and deactivate the electric motor 56 to spin the tangential impellers based upon predetermined conditions. The spinning of the impellers, in turn, actively draws air out of the attic and exhausts it to the atmosphere…activate the impellers when the attic temperature rises above a certain minimum temperature to draw more hot air out of the attic”.  The prospective air temperature is signal obtained by controller from temperature sensor 59.  “Correct the change in airflow volume” is done by controller to the fan/blower)
Regarding claim 9, JP48-002756 in view of Koretomo, Chich teaches wherein the controller performs feedback control to compare information on an actual temperature of the common space with information on a target temperature of the common space and to change the airflow volume of the at least one ventilation fan (Chich [0027] “The controller 57 is appropriately programmed to monitor the signals of the sensors such as temperature sensor 59 and humidity sensor 61 and to activate and deactivate the electric motor 56 to spin the tangential impellers based upon predetermined conditions. The spinning of the impellers, in turn, actively draws air out of the attic and exhausts it to the atmosphere…activate the impellers when the attic temperature rises above a certain minimum temperature to draw more hot air out of the attic”.  An actual temperature is signal obtained by controller from temperature sensor 59.  A target temperature  is the minimum temperature.)  “such that the actual temperature of the common space becomes equal to the target temperature of the common space” (This is intended function.  The controller of Chich is capable of meeting this functional limitation).

Allowable Subject Matter
Claims 3-4 are allowed.
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the controller functions as recited in those claims.  Also it would not have been obvious to modify the claimed controller functions because doing so would require further programming in the controller of Roderick.  Adding further controller programs cannot be done without impermissible hindsight.

Response to Arguments
Examiner notice claim amendment to overcome 112b rejections in prior office action.  Therefore the 112b rejections in prior office action are withdrawn.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments are directed to new limitation and a new prior art Chich is introduced to teach new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762